Citation Nr: 0126338	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  94-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
conversion reaction relating to the organic disability of 
traumatic arthritis of both ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945, and from November 1945 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1990 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a rating in excess of 50 
percent for the disability at issue.  

The case was previously before the Board in November 1996, 
and was Remanded to the RO for additional psychiatric, 
orthopedic, neurologic, and radiographic examinations of the 
veteran.  In April 1998, while the case was in Remand status, 
the veteran changed his service organization representative 
to the service organization listed above.  The requested 
evidentiary development was satisfactorily completed by the 
RO, and the case returned to the Board for further appellate 
consideration.  

Upon return of the case to the Board, the veteran's service 
organization filed a motion requesting reconsideration of the 
prior final Board decisions of March 15, 1973, and December 
9, 1975.  Those issues were reviewed by the Board and 
reconsideration was denied on October 3, 2001.  The veteran 
and his representative were notified by letter of the denial 
of that motion and of their right to initiate an appeal.  In 
the absence of an appeal, the previously pending claim is now 
before the Board for further appellate consideration.  The 
record shows that the veteran's service organization has 
submitted an informal hearing brief on behalf of the 
appellant.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) (to be codified as amended at  
38 U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The cited law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date as the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal does not address the 
reopening of previously and finally denied claims, the 
regulations specific to such claims are inapplicable to the 
instant appeal and will not be further identified or 
addressed. 

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (November 9, 2000) [to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The record shows that the RO has obtained the veteran's 
complete service medical and administrative records, as well 
as all private and VA medical records identified by the 
veteran, and he had been afforded two personal hearings 
before an RO Hearing Officer and additional VA specialist 
examinations and opinions.  The appellant has not argued a 
duty-to-assist issue in raising the VCAA.  Neither has he 
asserted that the notification responsibilities codified by 
the VCAA apply to his case, or that additional notice would 
have resulted in any new evidence for his claim.  As to the 
impact of the VCAA, the Board concludes that there is no 
question that the appellant was fully notified and aware of 
the type of evidence required to substantiate his claim, and 
that nothing in the VCAA could change that.  The Court 
concludes further that the extensive factual development in 
this case, reflected in the record on appeal and in the 
Board's remand for additional development of the evidence and 
medical opinions, indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim.  See 38 U.S.C. § 5103A(a)(2).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist the claimant 
in obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  The medical evidence of record shows that the veteran's 
service-connected conversion reaction relating to the organic 
disability of traumatic arthritis of both ankles presents two 
diagnoses, one organic and the other psychological or 
psychoneurotic, covering the organic and psychiatric aspects 
of a single disability entity.  

3.  The veteran's service-connected bilateral traumatic 
arthritis of both ankles is currently manifested by 
subjective complaints of bilateral ankle pain, X-ray evidence 
of no more than moderate and non-progressing arthritic 
changes, and some limitation of plantar flexion, bilaterally, 
without objective findings of swelling, deformity, 
instability, weakness, disuse atrophy, incoordination, 
functional loss due to pain or weakness, or clinically 
demonstrated inability to stand or walk. 

4.  The veteran's service-connected conversion disorder 
secondary to bilateral traumatic arthritis of the ankles is 
currently manifested by the stated belief that he would 
"fall down" if he attempted to walk unassisted because of 
his traumatic arthritis of both ankles, with exaggeration of 
symptoms and the regular use of a wheelchair for ambulation; 
severe social and industrial impairment or occupational and 
social impairment with deficiencies in most areas is not 
shown by objective clinical findings.

5.  The veteran's service-connected conversion disorder 
secondary to bilateral traumatic arthritis of the ankles is 
not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
conversion disorder secondary to bilateral traumatic 
arthritis of the ankles are not met prior to November 7, 
1996.  38 U.S.C.A.§§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 4.132, 
Diagnostic Codes 5010-9402 (1996).

2.  The criteria for a rating in excess of 50 percent for 
conversion disorder secondary to bilateral traumatic 
arthritis of the ankles are not met on and after November 7, 
1996.  38 U.S.C.A.§§ 1155, 5107(a) (West 1991);  38 U.S.C.A 
§ 5103A, effective November 9, 2000 (West Supp. 2001);  
38 C.F.R. §§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
4.125-4.130, Diagnostic Codes 5010-9424 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is wheelchair bound and unable 
to walk unassisted as a result of gunshot wounds of both 
ankles sustained in combat during World War II, with 
traumatic arthritis.  Further, he contends that the RO did 
not take into account or properly weigh the medical and other 
evidence of record in denying his claim for a rating in 
excess of 50 percent for his service-connected conversion 
reaction relating to the organic disability of bilateral 
traumatic arthritis of the ankles.   

I.  Relevant Evidentiary and Procedural History

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2001); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Because of the conflicting nature of the evidence pertaining 
to the nature and extent of the veteran's service-connected 
conversion reaction relating to the organic disability of 
traumatic arthritis of both ankles and the underlying trauma, 
as well as substantial issues of credibility, the Board finds 
it necessary to review the medical record with some 
particularity.  

The veteran served on active duty from December 1943 to 
November 1945, and from November 1945 to May 1947.  The 
veteran's DD Form 214 from his first period of service showed 
that he served as a rifleman; that he participated in the 
Ardennes and Rhineland Campaigns; that he received no 
decorations or awards for valor; and that he did not receive 
the Purple Heart medal.  His DD Form 214 from his second 
period of active service shows that he served as a motion 
picture projectionist; participated in no campaigns; and 
received no decorations or awards for valor.

The veteran's service medical records show that he twisted 
his left ankle while on the infiltration course at Camp 
Croft, South Carolina, in March 1944.  His ankle was 
strapped, and he was returned to duty.  The record further 
shows that he again twisted his left ankle while 
participating in a field exercise at Camp Croft, South 
Carolina, in April 1944.  On orthopedic consultation, a chip 
fracture of the left external malleolus was suspected 
although X-ray examination was normal.  Initial pain, 
swelling, and limitation of motion resolved, and the veteran 
was returned to full duty.  The chip fracture of the left 
external malleolus was subsequently confirmed by postservice 
X-rays.

The veteran's DD Form 214, together with a report from the 
Adjutant General of the U.S. Army, dated in May 1954, and his 
service medical records show that the veteran completed 
training at Camp Croft, South Carolina; that he was briefly 
hospitalized at Camp Breckenridge, Kentucky, until September 
29, 1944; that he embarked for England in October 1944; and 
that he arrived in Wales, England in November 1944.  The 
veteran's service medical records show that he stepped on a 
rock and twisted his right ankle while marching in Belgium on 
December 26, 1944, and that he was transferred to a medical 
facility in France for treatment.  X-ray examination showed 
no evidence of fracture, but a tear of the right lateral 
ligaments was seen and a foot-and-ankle cast was applied.  
The veteran was then transferred to Cardiff, Wales, in 
January 1945, and subsequently to a rehabilitation hospital 
in England for further treatment.  Following removal of the 
cast in January 1945, there was no pain or tenderness, but 
the veteran complained of ankle stiffness and was prescribed 
ankle exercises.  Rehabilitative treatment continued until 
April 1945, when he was found to be without pain, tenderness, 
or limitation of ankle motion.  A report from the Adjutant 
General of the U.S. Army, dated in May 1954, shows that the 
veteran was discharged from the rehabilitation hospital on 
May 5, 1945, and was returned to full duty.  Thereafter, an 
entry made at the rehabilitation hospital in August 1945 
shows that examination of the veteran's right ankle disclosed 
moderate pain over the lateral ligament, with a full range of 
motion.  The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of any ankle 
trauma during his remaining period of active service.  

A report of service separation examination, undated and 
unsigned by a physician, shows that the veteran indicated 
that he sustained a gunshot wound of the left ankle in August 
1945, but had incurred no disability.  Examinations of his 
skin, musculoskeletal system, neurological system, and feet 
were clinically normal, and there were no findings or 
diagnosis of any trauma to the lower extremities.  

A report of a service separation examination, dated in April 
1947, shows that the veteran claimed that he sustained a 
pulled muscle in the leg in England in 1944.  No mention was 
made of any gunshot wound of the left ankle.  Examinations of 
the skin, musculoskeletal system, neurological system, and 
feet were clinically normal, and there were no findings or 
diagnosis of any trauma to the lower extremities.  

The veteran's original claim for VA disability compensation 
benefits, received in April 1954, sought service connection 
for a right ankle condition, and made no mention of any 
gunshot wound trauma or postservice treatment for an ankle 
disability.  A rating decision of July 1954 granted service 
connection for arthritis of each ankle, based on radiographic 
findings of arthritis in each ankle joint on VA examination 
in June 1954.  

In February 1955, the veteran underwent a reconstruction of 
the left lateral ankle ligament, and a similar procedure was 
performed on the right ankle in August 1960.  The veteran's 
first diagnosis of a conversion disorder and dependent 
personality disorder is dated in April 1959.  The veteran's 
initial claim that he sustained gunshot wounds of the ankles 
while in military service appears in a November 1962 VA 
hospital summary.  

In a June 1970 statement, the veteran asserted that a review 
of his service medical records would disclose that he "was 
shot in both ankles in Germany in 1944 while on active 
duty."  A VA hospital summary, dated from February to April 
1971, showed diagnoses which included a passive dependent 
personality disorder.  A report of VA orthopedic and 
psychiatric examinations in November 1971 yielded a diagnosis 
of conversion reaction, chronic, moderately severe, without 
any organic basis.  A Board decision of March 1973 granted 
service connection for the veteran's conversion reaction as 
related to his service-connected residuals of ankle sprain 
with traumatic arthritis, bilateral.  A rating decision of 
June 1973 implemented the grant of service connection for 
conversion reaction relating to the organic disability of 
traumatic arthritis of both ankles, evaluated as 40 percent 
disabling.  In a January 1974 letter, the veteran stated that 
he had not gone to any doctor except in VA hospitals.

A rating decision of May 1975 assigned an increased rating of 
50 percent for the veteran's service-connected conversion 
reaction relating to the organic disability of traumatic 
arthritis of both ankles.  A Board decision of May 1987 
denied a rating in excess of 50 percent for his service-
connected conversion reaction relating to the organic 
disability of traumatic arthritis of both ankles.  It is 
noted that psychiatric evaluations of the veteran have 
consistently confirmed the diagnosis of conversion reaction 
as related to the veteran's service-connected traumatic 
arthritis of both ankles.  

In August 1986, VA electromyographic (EMG) testing of the 
lower extremities and nerve conduction studies of the 
veteran's left lower extremity were normal.  X-rays of the 
ankles during hospitalization in December 1986 revealed mild 
degenerative joint disease, bilaterally, as well as the 
previously noted loose bony fragments near the left ankle 
joint space.  Such loose bony fragments continued to be 
manifest on subsequent X-ray examinations of the left ankle.  
A December 1989 VA hospital summary showed that the veteran 
was admitted with chest pains and subsequently claimed 
seizures.  A psychiatric consultation attributed the claimed 
seizure activity to his diagnosed conversion disorder.  While 
the veteran reported that he had been wheelchair bound for 20 
years, a neurological work-up was not undertaken secondary to 
inconsistencies in his stories and history concerning his 
injuries to his ankles.  Ankle X-rays revealed degenerative 
joint disease with some trauma of the distal tibia, which was 
claimed by the veteran to be the result of gunshot wounds.  

In December 1989, the veteran claimed entitlement to a rating 
in excess of 50 percent for his service-connected conversion 
reaction relating to the organic disability of traumatic 
arthritis of both ankles, submitting the above December 1989 
VA hospital summary.  That claim was denied by rating 
decision of March 1990, giving rise to this appeal.

VA outpatient treatment records, dated in August 1990, show 
that the veteran requested crutches, stating that he had not 
walked since 1969, and that he had been given braces but 
fell.  Examination of his lower extremities revealed 
quadriceps strength of 5/5, a full range of knee motion, 
dorsiflexion of 4/5, and intact sensation, bilaterally.  In 
September 1990, the veteran stated that he had multiple falls 
in 1969 secondary to ankle pain and instability; that 
assistive devices did not help; and that he had been in a 
wheelchair since 1969.  He denied current pain associated 
with motion of the knees or ankles, but complained of pain on 
weight-bearing.  Examination of the lower extremities 
disclosed that the ankles were nontender, bilaterally, with 
motor strength testing of 5/5, equal and symmetrical 
reflexes, normal sensation, skin intact, good pedal pulses, 
and negative drawer's sign.  X-ray examination of the ankles 
in September 1990 revealed a deformity of the right malleolus 
due to an old healed fracture, while the ankle mortis was 
intact.  Other findings were consistent with degenerative 
arthritis of the ankle joint.  The assessment was 
degenerative disease, both ankles.  Outpatient records of the 
veteran in December 1990 noted degenerative disease of the 
ankles and indicated that he used a walker and resisted 
discussion of his conversion disorder.  

A VA hospital summary, dated in April 1992, disclosed that 
the veteran was admitted for coronary complaints.  
Examination revealed that he was well developed and well 
nourished, without cyanosis, clubbing or edema of the lower 
extremities and with competent pedal pulses.  There was no 
indication in the summary that the veteran used a wheelchair.

A report of VA orthopedic examination, conducted in April 
1992, cited a history offered by the veteran of sustaining 
"wounds" to both ankles in 1943, with a resultant inability 
to walk since 1971 due to back and foot pain.  It was noted 
that the veteran used a motorized wheelchair, claimed to be 
unable to use a walker, was not wearing braces, and did not 
attempt to stand or walk at all due to claimed pain in the 
ankles.  Examination of the ankles disclosed no objective 
clinical findings of swelling, deformity, instability, 
limitation of motion, disuse atrophy, or X-ray evidence of 
more than mild traumatic arthritis.  Multiple X-ray views of 
the veteran's ankles disclosed mild arthritis, bilaterally, 
with no bone, joint, or soft tissue abnormalities.  

A report of VA neuropsychiatric examination of the veteran, 
conducted in April 1992, cited his statement that he "can't 
walk."  It was noted that, while the veteran stated that he 
"had braces all over the house," he was not wearing braces 
and declined to attempt to walk to a chair in the examining 
room because he would "fall down."  He acknowledged, 
however, that he had done most of the driving from southern 
Ohio to the examining point in Cleveland, and indicated that 
he helped with some of the housework.  Mental status 
examination revealed that he was well oriented, with an 
inappropriate affect.  He declined to complete serial 7's, 
and stated that he sometimes experienced periods of 
depression.  The examiner reported that the rest of his 
mental status examination did not show any organic thinking 
disorder or altered mood.  The diagnosis was conversion 
reaction, absent any organic cause for his inability to walk.  
It was further noted that the veteran's Global Assessment of 
Functioning (GAF) score, based on his conversion reaction, 
was 65.  

At a personal hearing conducted in June 1992 before an RO 
Hearing Officer, the veteran testified that in the 1970's, 
physicians in California had wanted to amputate his legs due 
to his ankle disabilities.  He further testified that if he 
tried to stand or walk, he would fall down due to ankle 
weakness and giving way.  He testified that he stopped 
working in 1971 because of a fall at work, following which 
his "ankle swelled up bigger than [his] head," and that he 
filed no Workman's Compensation claim even though it was an 
on-the-job injury.  He then denied that such was an 
industrial injury.  He further attributed his inability to 
work to a nonservice-connected heart condition, back 
condition and gall bladder condition.  He further testified 
that he gets along well with others, goes out and plays 
Bingo, and rides around with his spouse.  The veteran's 
spouse offered her observations and conclusions as to the 
veteran's symptoms and degree of disability, noting that he 
did not like to be alone and wanted her to be with him 
constantly.  She stated that one could not fire off fireworks 
around the veteran, or fire a rifle near him because he 
"gets real funny."  She further testified that the veteran 
drove himself to all medical appointments and to the hearing, 
a two-hour drive, and that he obtained all his medical care 
from VA.  A transcript of the testimony is of record.  

In March 1993, the veteran canceled a scheduled hearing 
before a traveling member of the Board, and requested another 
RO hearing.  In April 1993, he  requested additional VA 
orthopedic, neurologic, and psychiatric examinations.  

A VA Field Examination, conducted in May 1993, cited 
eyewitness testimony that the veteran was seen daily over the 
past few weeks in his truck; and that he walked slowly with a 
cane and wore a brace on his leg, but had not been seen using 
a wheelchair or motorized cart.  The eyewitness was 
considered to have excellent credibility.  

VA orthopedic, neurologic, psychiatric, psychological, and 
radiographic examinations, conducted in May, June and July 
1993, show that each examination was conducted without prior 
review of the veteran's claims folders.  The May 1993 VA 
orthopedic examination noted that the veteran was in a 
motorized wheelchair, complained of pain and swelling in his 
knees, and stated that he could not walk even to the 
examining table.  Examination revealed no disuse atrophy of 
either thigh.  

A VA neurological examination in June 1993 cited the 
veteran's statement that he had not been able to walk, with 
or without assistance, for many years because of gunshot 
wounds to both ankles; that he uses a motorized wheelchair at 
home and away from home; that X-rays of his ankles in 1990 
showed retained foreign bodies in his left ankle; and that he 
had a shrapnel fragment in one of his kidneys.  Neurological 
examination of the lower extremities revealed equal and 
hypoactive reflexes and normal passive movement, with no 
limitation of ankle motion.  Surgical scars of the ankles 
were described as "gunshot wound scars".  The examining 
neurologist stated that examination revealed no evidence of 
disuse atrophy anywhere; that the physical impairment 
demonstrated by the veteran was far greater than any 
objective clinical findings; and that a large part of his 
problem was pain as a physical expression of underlying 
depression, with considerable emotional overlay.  The 
neurologic examiner failed to review the veteran's medical 
records, and his diagnoses included "postoperative residuals 
of gunshot wounds to both ankles."  

A report of VA psychiatric examination by a mental health 
professional in June 1993, cited the veteran's claims that he 
was 50 percent service-connected for gunshot wounds of both 
ankles; that he spent four years on active duty in the 
European theater; that he was locked in a building surrounded 
by the enemy, that he saw "terrible things"; and that he 
was almost entirely dependent on a wheelchair or motorized 
cart.  The veteran related that he was scheduled for 
amputation of his legs in the 1970's, and complained of 
constant pain all over his body, with poor sleep and 
appetite, fear that his wife will leave him, and concern over 
financial matters.  His spouse related that she had once 
removed his guns because she feared he was suicidal.  Mental 
status examination consisted of the assertion that the 
veteran was clearly depressed, no psychological testing was 
conducted, and the veteran's claims folders and medical 
records were not reviewed.  The interviewer stated that the 
veteran had been in treatment for physical ailments and "one 
thing and another" constantly since the war, in addition to 
his "documented gunshot wounds", and diagnosed post-
traumatic stress disorder (PTSD) and depression.  

On special VA psychological evaluation in July 1993, the 
veteran stated that he had participated in the Battle of the 
Bulge and other military offensives; that he had been 
surrounded by the enemy, but never captured or overrun; that 
he sustained shrapnel wounds in both ankles, both knees, and 
a kidney; that he was awarded the Silver Star; that he was 
denied a Purple Heart medal to which he considered himself 
entitled; and that he had been in a wheelchair since 1971 due 
to his leg injuries.  He complained of pain all over his 
body, and stated that he must use a wheelchair all the time 
because of leg pain.  The veteran's claims folders were not 
reviewed prior to the examination and no psychological 
testing was conducted.  The veteran was described as a poor 
historian.  The Axis I diagnoses were depressive neurosis and 
possible insipient [sic] dementia; Axis II was dependent 
personality disorder; Axis IV psychosocial stressors were 
serious physical illnesses diagnosed: coronary artery disease 
with pacemaker and handicap for life, use of wheelchair to 
ambulate; and his Axis V GAF Score was 50, based on serious 
impairment of social and occupational functioning.  The 
examiner stated that a subsequent review of the veteran's 
"file" indicated that he began to have emotional problems 
after his inservice leg injury, and that such caused him to 
become depressed which increased when his leg problems 
increased, and that his coronary problems made it worse.   

At another personal hearing held at the RO in August 1993, 
the veteran stated that he got a motorized wheelchair, or 
"scooter", after he "had a heart attack pushing the other 
wheelchair", and noted no hospitalizations except for his 
gall bladder and heart problems.  He stated that he had two 
children living at home, and that he got along well with 
them.  He offered additional testimony similar to that 
provided at his previous hearing concerning the severity of 
his knee, back, and bilateral ankle disabilities and the 
adverse industrial effects of those disabilities.  His 
testimony in that regard was supported by his spouse.  The 
remainder of the testimony concerned nonservice-connected 
disabilities or other matters not at issue.  A transcript of 
the testimony is of record.  

A VA hospital summary and treatment notes, dated in September 
and October 1993, disclosed that the veteran stated that he 
was unable to stand secondary to old trauma of the lower 
extremities.  Examination disclosed normal sensation to 
pinprick and light touch throughout, motor strength was 4/5 
in the lower extremities, bilaterally, and reflexes were 
equal and symmetrical.  A VA hospital summary, dated in 
October 1994, shows that the veteran was admitted with chest 
pain.  He offered a medical history which included being shot 
in the ankles by Germans during the war.  The admission 
examination disclosed no abnormalities of the extremities, 
and his neurological examination was normal.  There was no 
indication that the veteran used a wheelchair.  VA hospital 
summaries, dated in April and May 1995, in May 1995, and in 
June 1995, cite a history offered by the veteran of being 
wheelchair bound secondary to bilateral ankle injuries during 
the war.

Another VA hospital summary, dated in November 1996, shows 
that the veteran was admitted with complaints of chest pain 
and shortness of breath.  Examination on admission disclosed 
no positive findings in the lower extremities and 
neurological examination was nonfocal.  Although there was no 
indication that the veteran used a wheelchair, he related 
that he used one "when at home" secondary to an ankle 
injury.

In November 1996, the Board remanded the case to the RO for 
further development of the evidence, to include additional VA 
orthopedic, neurologic, psychiatric and radiographic 
examinations of the veteran by specialists who had reviewed 
the documented clinical history of the veteran's disabilities 
prior to their examinations.  

A report of VA psychological evaluation, conducted in 
February 1997, cited the veteran's statement that his wife 
drove him to the appointment because he no longer had a 
driver's license due to visual problems.  He related that he 
and his wife were currently living in separate trailers 
because she had applied for some type of social benefits and 
his own receipt of benefits had caused her some problems.  
The examiner cited the veteran's statement that he received 
wounds to his right and left ankles in separate combat 
actions in Germany during World War II, the first while 
making "a move on the Bulge with his squad", while noting 
that the veteran's service records showed that he injured his 
ankles on separate occasions but was not wounded either time.  
While the veteran claimed to have X-rays showing bullet 
wounds, those documents were not with him, and he could not 
provide the names of former service comrades who could 
corroborate his stories.  The veteran related that he took a 
wrong step in 1968 while working in a wrecking yard; that his 
ankle "swelled up"; and that he never walked after that 
because he "just falls down", but denied that increased 
pain played a role in this.  He complained of "constant, 
throbbing and aching" pain in his ankles, without variation 
due to time of day, position, etc.  He further indicated that 
he lost sexual function after gall bladder surgery, but did 
not relate that to his ankle complaints.  The examiner noted 
that the veteran sat in a wheelchair throughout an extended 
interview without showing any signs of noticeable discomfort 
and, at the end of the interview, used his right leg to 
propel himself backwards and maneuver out of the office. 

The veteran was cooperative and rather affable, with logical 
and coherent responses, and showed a reasonable range of 
affect.  He was able to focus and sustain goal-directed 
behavior, exhibited no signs of a formal thought disorder, 
demonstrated a good understanding of the issues, and denied 
delusions or hallucinations.  He stated that he watches 
television, goes on rides with his wife, visits with his 
stepson, and sits around and talks.  Psychological testing 
revealed no signs of confusion or comprehension problems, 
psychosis, or PTSD indicators in the veteran, and was 
reported to be similar to patients with chronic pain problems 
who have strong psychological contributions to the pain 
problems.  The examiner noted that even when physical 
problems are present, the intensity of pain complaints and 
the interference with daily functioning are usually seen to 
be disproportionate to the physical evidence; that such 
patients generally make excessive use of denial and 
repression; and that they have strong needs to be taken care 
of by others and are not able to recognize or be comfortable 
with that need.  The examiner stated that taking on a "sick 
role" is often a way to maintain some semblance of self 
respect while getting their passive dependency needs met, and 
that the majority of such motivation and behavior is outside 
the patient's awareness, although some conscious manipulation 
may be involved.  The veteran's prior diagnoses of conversion 
reaction were noted, although the examiner noted that true 
conversion reactions typically appeared prior to age 35, were 
not chronic in nature, and were associated with an intra-
psychic conflict not shown in the veteran but not ruled out.  
Further, the psychological testing did not reveal a 
conversion reaction profile in the veteran, and it was 
indicated that a somatoform disorder with physical and 
psychological features might more clearly reflect the current 
clinical picture.  

The psychiatric examiner noted that while the psychological 
test results did not support a diagnosis of malingering, 
there were a number of issues of concern, including the 
discrepancies between the veteran's statements and the 
service records as to how he sustained his ankle injuries, 
his past claim that his ankle problems caused sexual 
dysfunction as compared to his statement on current 
evaluation that such occurred following his bladder surgery, 
and the field examination report showing that the veteran was 
seen walking with the assistance of a cane and leg brace 
during the period that he claimed to be incapable of 
ambulation.  The examiner noted that, notwithstanding the 
psychological test results, the cited discrepancies raised 
the possibility that malingering, or conscious exaggeration, 
was present and suggested that additional observations might 
be useful.  The Axis I diagnoses were: History of conversion 
disorder; rule out pain disorder associated with both 
psychological factors in a general medical condition, chronic 
type; Axis II: Personality disorder, not otherwise specified, 
with passive-aggressive and dependent features. 

A report of VA psychiatric examination, conducted in February 
1997, cited the veteran's statement he served as a rifleman 
during the Ardennes and [Rhineland] Campaigns; that he 
sustained a bullet wound of the right ankle while serving in 
France; that he sustained a bullet wound of the left ankle 
five months later while serving in Germany; that he twisted 
his right ankle on a rock in December 1944 while in Belgium; 
and that following a misstep in 1968 while working in a 
wrecking yard, he became unable to walk and quit work.  The 
examiner cited a military, employment, and marital history 
offered by the veteran, and noted his statement that he and 
his wife of 12 years were separated, although she continued 
to drive for him.  The veteran stated that he was depressed 
and at times had thoughts of suicide, causing his wife to 
take all his guns, but subsequently acknowledged that he had 
some guns that he used for deer hunting.  He stated that he 
could not walk and did not go out, but admitted that he used 
an electric chair to go deer hunting.  He also complained of 
trouble sleeping, ankle pain and problems remembering things. 

Mental status examination disclosed that the veteran was 
alert and well-oriented, with relevant and coherent speech, 
and an appropriate affect, and a somewhat depressed mood.  He 
claimed that he sometimes felt like killing himself but 
stated that he did not have any guns and denied homicidal 
ideation.  Intellectual function was average, judgment and 
insight were fair, and although his memory for recent and 
remote events was patchy, he was able to remember some past 
U.S. presidents.  He denied delusions or hallucinations, and 
declined to do serial seven's, stating that he forgot.  
Although it was noted that psychological testing had been 
accomplished, the examination report made no mention of the 
test results.  The veteran was found to be capable of 
managing his benefits in his best interests.  The Axis I 
diagnoses were: History of conversion reaction due to 
traumatic arthritis of both ankles; rule out somatoform 
disorder; Axis II diagnosis was passive-aggressive 
personality disorder; Axis IV identified psychosocial 
stressors as no gainful employment and inability to walk due 
to traumatic arthritis of both ankles, citing a gunshot 
wound; and Axis V GAF Score of 50.  The examiner noted that 
while the veteran claimed to be unable to walk and had severe 
impairment of social and industrial adaptability, he was able 
to move around in his wheelchair.  She further indicated that 
there was "some discrepancy" and inconsistency in his 
history at times, and suggested that an additional field 
study should probably be undertaken.

A report of VA neurological examination, conducted in 
February 1997, showed that the examiner reviewed the 
veteran's complete medical records, and noted the veteran's 
history of confabulation of shrapnel wounds to various parts 
of the body, confabulation of battles in which he 
participated, and exaggeration of symptoms.  It was further 
found that the veteran's medical records disclosed that all 
of the veteran's various X-rays and EMG's were normal except 
for some degenerative joint disease.  The veteran asserted 
that he had been unable to walk since 1971 after he tripped 
and his ankle swelled up.  He further reported that while he 
had driven himself to his prior medical appointments, his 
spouse, from whom he was separated, had driven him to the 
current examination because of his poor eyesight rather than 
any decreased mobility.  The veteran stated that he was 
unable to walk secondary to falling, and complained of a 
tremor in his left hand.  

Neurological examination revealed that the veteran was alert, 
well-oriented, and in no distress, with normal cranial nerves 
and 5/5 motor strength throughout, but a giveway weakness of 
the lower extremities, starting at the hips.  The neurologic 
examiner reminded the veteran that his injuries were 
supposedly at the ankles, whereupon he started showing 
increased strength at the iliopsoas, bilaterally, and the 
motor examination, including at the ankles, was 5/5 with 
giveway weakness.  Deep tendon reflexes were normal, 
symmetric, and 1+ in the lower extremities, trace at the 
knees, absent at the ankles, and the toes were downgoing, 
bilaterally.  Decreased sensation was noted in a glove and 
stocking type distribution in the distal arms and legs.  The 
examiner noted that a tremor seen in the veteran's left hand 
varied in frequency and strength, and disappeared when his 
attention was diverted. 
The examiner stated that, while the veteran might have a 
neurologic deficit secondary to old ankle sprains, such was 
difficult to assess in view of his significant exaggeration 
of symptoms.  He noted signs of peripheral neuropathy, and 
recommended laboratory tests for serum B-12 and folate 
levels, RPR, and thyroid function tests, another EMG, and a 
psychiatric evaluation to distinguish a possible conversion 
reaction versus malingering for secondary gain.  An EMG 
conducted in April 1997 showed no evidence of peripheral 
neuropathy in the veteran's right lower extremities, and all 
muscles of his lower extremities were normal except for 
slowing of the H-reflexes in both lower extremities.  The 
findings were consistent with injury to the S1 root level, 
right side.  

A February 1997 VA orthopedic examination report cited the 
veteran's claim of having sustained gunshot wounds to both 
ankles in World War II, noting that no such injuries were 
documented in the record.  Rather, the examiner stated that 
the record disclosed some bilateral spraining of the ankles 
in service, with subsequent lateral reconstructions involving 
both ankles, and arthritis of the ankles.  The report further 
noted the veteran's assertions that he had been wheelchair 
bound since the early 1970's, a period of more than 25 years, 
and that he claimed not to have walked since that time, even 
to the bathroom.  The veteran complained of pain, soreness, 
tenderness and occasional swelling in the ankles, but 
indicated that he was not on any pain medication.  The 
orthopedic examiner remarked that the veteran's psychiatric 
history was well-documented, and suggested that a conversion 
reaction was the cause of the veteran's not walking.  
Examination revealed that the veteran would stand, but held 
on to support, and would not walk or rise on heels and toes.  
Lateral scars from ligament reconstruction were noted, but 
there was no swelling or other deformity.  The veteran could 
dorsiflex both ankles to 10 degrees, plantar flex them to 30 
degrees, and demonstrated good strength in both ankles.  X-
rays of the ankles disclosed arthritic changes in both 
ankles, unchanged since previous studies in April 1992.  The 
orthopedic diagnosis was postoperative residuals of ankle 
injuries with arthritis.  The orthopedic examiner stated that 
he could provide no orthopedic bases why the veteran was 
unable to walk, since his ankles should be able to support 
him well enough to stand and walk at least some short 
distances.  He again noted that the veteran's statement that 
he had been in a wheelchair since the early 1970's might be 
significantly based upon his psychiatric problems.  

In an addendum to the February 1997 VA orthopedic examination 
report, received in June 1997, the examining orthopedist 
stated that he had clearly expressed his conclusion that the 
veteran was able to stand; that he could not detect any 
weakness on examination of the veteran; and that he could 
find no reason why the veteran should be unable to stand and 
walk for at least some period of time.  While citing the 
possibility of some flare-ups, which might affect his 
endurance, or of pain requiring use of a wheelchair, the 
orthopedic examiner reiterated that while in his office and 
at other times, the veteran was able to stand and there was 
no evidence of motor weakness or other neurological cause 
that could be identified on the veteran's orthopedic and 
neurological examinations. 

Another VA neurological examination report, dated in October 
1998, noted the previous examination of the veteran, the 
recommendations for EMG, serum B-12 and folate levels, and 
thyroid function tests, and the fact that those tests had 
been completed.  It was noted that the EMG revealed an old S1 
radiculopathy, with no signs of peripheral neuropathy, and 
that the serum B-12 and folate levels, RPR, and thyroid 
function tests were all normal.  Based upon those findings, 
the examiner indicated that the veteran's symptoms were most 
probably due to traumatic arthritis of both ankles since 
there was no sign of a radiculopathy or neuropathy.  It was 
noted that neither radiculopathy nor neuropathy would cause 
the veteran to fall or to have lack of mobility, and that his 
condition was exacerbated by his medical condition diagnosed 
as a connective conversion reaction.  

II.  Analysis

In accordance with  38 C.F.R. Part 4, §§ 4.1 - 4.10 (2001) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected conversion reaction relating to the organic 
disability of traumatic arthritis of both ankles.  

Initially, the Board notes that the Battle of the Bulge, 
fought in the Ardennes section of northern France, began on 
December 16, 1944; that the Allied counterattack began on 
January 16, 1945; that the Allied forces reached the Rhine 
river on February 9, 1945; that the Allies crossed the Rhine 
in March 1945; and that the unconditional surrender of all 
German forces occurred on May 7, 1945.  See THE MERIDIAN 
ENCYCLOPEDIA OF THE SECOND WORLD WAR (Elizabeth-Anne Wheal, et al, 
1st ed. 1989).

The veteran's service medical records show that he embarked 
for England in October 1944; that he arrived in Wales, 
England in November 1944; and that he twisted his right ankle 
on a rock on December 26, 1944, while still in Belgium.  He 
was transferred to Cardiff, Wales, in January 1945, and 
subsequently treated at a rehabilitation hospital in England 
until May 5, 1945, two days before the German surrender.  
There is no credible evidence in the veteran's service 
medical or administrative records that he participated in the 
Battle of the Bulge, or that he sustained any gunshot or 
shell fragment wounds of the ankle, knees, or kidneys during 
his period of active service.  To the contrary, his service 
medical records and a report from the Adjutant General of the 
U.S. Army, dated in May 1954, show that he was not in 
northern France in December 1944, and that he remained under 
treatment in various service hospitals out of the combat zone 
until two days prior to the surrender of all German forces in 
May 1945.  As a general matter, reliance upon the records of 
the service department is now well settled.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997);  Spencer v. West, 
13 Vet. App. 376, 380 (2000);  Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997);  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994)  In this matter, there is no reason to question the 
appellant's military service records as to their accuracy.  
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  

The Board finds that the veteran's assertions regarding 
combat injuries are without substantiation in the service 
medical and administrative records.  The Board further finds 
that the service medical and administrative records do not 
support the veteran's assertion that he served in the 
European theater for four years; that he sustained shrapnel 
wound injuries to the ankles, knees, and kidney; or that he 
was awarded the Silver Star medal.  While his DD Form 214 
showing that he participated in the Ardennes and Rhineland 
Campaigns must be considered together with other evidence of 
record, a statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat because such 
participation may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

The evidentiary record in this case shows that the veteran 
never alleged any disability stemming from a gunshot wound 
injury to either ankle prior to November 1962, more than 15 
years following active service, when he first alleged that he 
had sustained separate gunshot wounds to each ankle during 
combat in 1944.  Prior to that time, the veteran had 
consistently attributed his ankle injuries to the ankle 
sprains and injuries documented in his service medical 
records.  Since he first began claiming gunshot wounds to the 
ankles in 1962, various physicians have referred to the 
veteran's bilateral traumatic arthritis of the ankles as 
related to gunshot wound injuries, relying solely on the 
veteran's misrepresentations and without review of his 
service medical records.  In a June 1970 statement, the 
veteran asserted that a review of his service medical records 
would disclose that he "was shot in both ankles in Germany 
in 1944 while on active duty."  That assertion is incorrect 
and is unsubstantiated in his service medical records, and 
there is no evidence that the veteran engaged in combat with 
the enemy.  Rather, service connection is in effect only for 
a conversion disorder associated with his traumatic arthritis 
of the ankles stemming from his inservice bilateral ankle 
sprains and reconstructive ligament surgeries, currently 
rated as 50 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
It will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

In the instant appeal, the Board will evaluate the 
psychiatric and physical manifestations of the veteran's 
conversion disorder relating to the organic disability of 
traumatic arthritis of both ankles, including matters of 
functional loss due to pain or weakness, fatigability, 
incoordination or pain on movement of a joint under the 
provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, and 
pursuant to the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The medical evidence of record since the time of the 
veteran's reopened claim for increase and currently does not 
show that the veteran's bilateral traumatic arthritis of the 
ankles is itself productive of significant industrial 
impairment based upon the VA orthopedic, neurologic, 
radiographic and electrodiagnostic examinations shown in the 
medical record and fully discussed in the Evidentiary and 
Procedural History set out previously in this decision.  To 
the contrary, in September 1990, the veteran denied current 
pain associated with motion of the ankles, and complained of 
pain only on weight-bearing.  Examination of the lower 
extremities disclosed that his ankles were nontender, 
bilaterally, with motor strength testing of 5/5, equal and 
symmetrical reflexes, normal sensation, skin intact, good 
pedal pulses, and negative drawer's sign, with X-ray evidence 
of degenerative disease in both ankles.  VA orthopedic 
examination of the veteran's ankles in April 1992 disclosed 
no objective clinical findings of swelling, deformity, 
instability, limitation of motion, disuse atrophy, or X-ray 
evidence of more than mild traumatic arthritis, and the 
diagnosis was conversion reaction, absent any organic cause 
for his inability to walk (emphasis added).  A February 1997 
report of VA neurological examination showed that the 
veteran's previous X-rays and EMG's were normal except for 
some degenerative joint disease, while a February 1997 VA 
orthopedic examination report showed that the veteran 
demonstrated good strength in both ankles; that he could 
dorsiflex both ankles to 10 degrees and plantar flex them to 
30 degrees; and that X-rays of the ankles disclosed that 
arthritic changes in both ankles were unchanged since 
previous studies in April 1992.  The orthopedic examiner 
stated that he could provide no orthopedic bases why the 
veteran was unable to walk, since his ankles should be able 
to support him well enough to stand and walk at least some 
short distances and, in an addendum, stated that the veteran 
was able to stand and that he could not detect any weakness 
on examination of the veteran.  The October 1998 VA 
neurological examination report noted that an April 1997 EMG 
revealed only an old S1 radiculopathy, and indicated that the 
veteran's symptoms were most probably due to traumatic 
arthritis of both ankles since there was no sign of a 
radiculopathy or neuropathy.  However, he did not express the 
medical opinion or belief that the veteran's bilateral 
traumatic arthritis prevented the veteran from standing or 
walking.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

Limitation of ankle motion is rated as 10 percent disabling 
under 38 C.F.R. Part 4, § 5271 when moderate and as 20 
percent disabling when marked.  The evidence in the case does 
not establish more than moderate arthritis of either ankle, 
and there is no evidence of ankylosis of the ankle, 
subastragalar or tarsal joints, malunion of the os calcis or 
astragalus, or astragalectomy such as to warrant a higher 
evaluation under any other diagnostic code.  The most recent 
VA orthopedic examination report in February 1997 showed 
dorsiflexion in both ankles to 10 degrees (normal) and 
plantar flexion to 30 degrees, bilaterally, versus normal of 
45 degrees.  

As to the provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59, the record shows that the veteran has denied pain 
associated with motion of the knees or ankles, but complained 
of pain on weight-bearing.  On VA orthopedic examination in 
April 1992, the veteran attributed his inability to walk to 
nonservice-connected back and foot pain, as well as to ankle 
pain.  Although the veteran testified in June 1992 that if he 
tried to stand or walk, he would fall down due to his ankle 
disabilities, he was unable to describe the process by which 
such falls occurred.  On examination in February 1997, the 
veteran stated that he was unable to walk secondary to 
falling, rather than ankle pain.  VA examiners have noted his 
exaggeration of symptoms, and indicated that a large part of 
his problem was pain as a physical expression of 
psychological problems, with considerable emotional overlay.  
While citing the "possibility" of some flare-ups, which 
might affect his endurance, or of pain requiring use of a 
wheelchair, the February 1997 VA orthopedic examiner 
reiterated that while in his office and at other times, the 
veteran was able to stand.  On VA psychological evaluation in 
February 1997, the veteran stated that he "just falls 
down", but denied that increased pain played a role in this.  
Although he complained of "constant, throbbing and aching" 
pain in his ankles, without variation due to time of day, 
position, etc., the examiner noted that the veteran sat in a 
wheelchair throughout an extended interview without showing 
any signs of noticeable discomfort and, at the end of the 
interview, used his right leg to propel himself backwards and 
maneuver out of the office. 

Based upon the evidence in this case, the Board find that the 
veteran's bilateral traumatic arthritis of the ankles would 
not warrant a rating equal to or in excess of the currently 
assigned 50 percent evaluation based upon X-ray evidence of 
traumatic arthritis of both ankles, or based upon limitation 
of ankle motion, including consideration of the bilateral 
factor (See 38 C.F.R. Part 4, § 4.26 (2001)), or with 
consideration of the provisions of  38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59, and the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, and must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
For that reason, it is appropriate for the Board to consider 
the veteran's credibility, as shown by his factual 
contentions and assertions in his benefit claims and 
documents, on VA examinations, and in his sworn testimony, in 
light of the documentation obtained from the service 
department.  In this particular case, the Board finds that 
the veteran's statements as to the origin and nature of his 
bilateral ankle disabilities during VA examination and 
treatment and in sworn testimony during his June 1992 and 
August 1993 personal hearings are inconsistent, 
contradictory, and in direct conflict with the documented 
medical record.  While the veteran may entertain the fixed 
belief that his bilateral traumatic arthritis prevents him 
from standing or walking, there is no evidence that he 
genuinely believes that he sustained shrapnel wounds, or 
gunshot wounds of the ankles, during the Battle of the Bulge 
or during combat service in World War II, or that he was 
awarded the Silver Star.  The record includes no competent 
medical evidence or opinion indicating that those 
misrepresentations are a product of the veteran's conversion 
disorder, or that he experiences delusions, hallucinations, 
or an organic thinking disorder, and notes that a VA 
neurologic examiner described the veteran's history of 
shrapnel wounds to various parts of the body and battles in 
which he participated as "confabulations."  The Board 
agrees with that assessment, as well as medical findings of 
significant exaggeration of symptoms.  On that basis, the 
Board concludes that the appellant is neither a credible 
witness nor a reliable historian.  While the Board has 
considered the veteran's statements and testimony regarding 
the disabling manifestations of his traumatic arthritis of 
both ankles, competent medical evidence does not show that 
such is productive of significant industrial impairment when 
taken in the context of his associated conversion reaction, 
addressed below.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, the veteran reopened his claim for a rating in 
excess of 50 percent for his service-connected conversion 
disorder relating to the organic disability of traumatic 
arthritis of both ankles in December 1989, and appealed the 
March 1990 rating decision denying that claim.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including conversion disorder, is 
based upon a General Rating Formula for Psychoneurotic 
Disorders codified under  38 C.F.R. Part 4, § 4.132.  Under 
those criteria, a 50 percent evaluation for conversion 
disorder is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, while a 70 percent evaluation is warranted for 
conversion disorder where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for conversion disorder where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy result in profound retreat 
from mature behavior, or the claimant is demonstrably unable 
to obtain or retain employment.  38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9402 (in effect prior to November 7, 1996).  

In addition, prior to November 7, 1996,  38 C.F.R. Part 4, 
§ 4.132 provided, in pertinent part, that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to present the major degree of 
disability.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
conversion disorder.  61 Fed. Reg. 52,695 (1996).  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-4.130.  
The new criteria for evaluating service-connected psychiatric 
disability are codified at newly designated 38 C.F.R. § 4.130 
(2001).  The new rating criteria are sufficiently different 
from those in effect prior to November 7, 1996, that the RO 
and the Board are required to evaluate the veteran's service-
connected disorder by applying the criteria contained in the 
VA Schedule for Rating Disabilities related to psychiatric 
disability as in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, 1 Vet. App.  at 311.  

Effective October 7, 1996 and subsequently, the criteria 
applicable to this claim are described in the General Rating 
Formula for Mental Disorders set out at  38 C.F.R. Part 4, 
§ 4.130 (2001).  That formula provides that occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9424 (effective on and after November 7, 
1996).  Further, on and after November 7, 1996, when a 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. Part 4, 
§ 4.126(d) (2001).  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. Part 4, 
§ 4.14 (2001). 

The above-cited revision to the rating schedule for mental 
disorders, effective November 7, 1996, was part of an ongoing 
effort by VA to ensure that the rating schedule uses current 
medical terminology, reflects medical advances since the last 
review, and provides unambiguous rating criteria.  The VA 
General Counsel has held that the application of amended 
rating schedule provisions in appeals pending before the 
Board involving claims for increased rating for service-
connected mental disorders must be resolved on a case-by-case 
basis to determine whether liberalizing elements are 
applicable to that claim.  See VAOPGCPREC 11-97 (March 25, 
1997).  The Board finds that the criteria for rating mental 
disabilities in effect on and after November 7, 1996, reflect 
no substantive changes which would affect the evaluation of 
the veteran's service-connected conversion disorder relating 
to the organic disability of traumatic arthritis of both 
ankles, or tend to be more favorable to the veteran than 
those in effect prior to that date.  

The evidence shows that on the April 1992 VA neuropsychiatric 
examination, the veteran was not wearing braces and declined 
to attempt to walk to a chair in the examining room because 
he would "fall down", but acknowledged that he had done 
most of the driving from southern Ohio to the examining point 
in Cleveland, and indicated that he helped with some of the 
housework.  Mental status examination revealed that he was 
well oriented, with an inappropriate affect, and the examiner 
reported that the rest of his mental status examination did 
not show any organic thinking disorder or altered mood.  The 
diagnosis was conversion reaction, absent any organic cause 
for his inability to walk.  It was further noted that the 
veteran's Global Assessment of Functioning (GAF) score, based 
on his conversion reaction, was 65, indicative of some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, with some 
meaningful personal relationships.  In June 1992, the veteran 
testified that he got along well with others, played Bingo, 
and rode around with his spouse, while his spouse indicated 
that he required her to be with him constantly.  Such 
evidence does not warrant an evaluation in excess of 50 
percent for the veteran's service-connected conversion 
disorder relating to the organic disability of traumatic 
arthritis of both ankles under the former or revised criteria 
for rating psychiatric disability.

The Board finds that the reports of psychiatric and 
psychological examinations of the veteran, conducted in June 
and July 1993, show that each examination was conducted 
without prior review of the veteran's claims folders, and 
that the examiners uncritically accepted all aspects of a 
history provided by the veteran which is wholly 
unsubstantiated and is, in fact, contradicted in the 
veteran's service medical and administrative records.  The 
Board notes that the examiners offered diagnoses which were 
dependent upon and related to the unsubstantiated combat 
history provided by the veteran involving gunshot wounds and 
shell fragment wounds of the ankles, knees, and kidney, none 
of which is documented in the service medical records.  The 
Court has held that the Board correctly rejected a medical 
opinion where "the conclusion reached by the physician [was] 
clearly based on the history provided by the veteran."  
Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  The 
presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background . . . 
.[and] "An opinion based upon an inaccurate factual premise 
has no probative value."  Reonal, 5 Vet. App at 460.  For 
the reasons stated, the Board found those examination reports 
to be inadequate and not credible, and remanded the case in 
November 1996 for additional VA examinations by specialists 
who had reviewed the veteran's claims folders, including his 
service medical records.  

The February 1997 VA psychological evaluation of the veteran 
included an extensive interview and psychological testing, 
and revealed no signs of confusion or comprehension problems 
in the veteran.  The veteran's psychological test results 
were reported to be similar to patients with chronic pain 
problems who have strong psychological contributions to the 
pain problems, intensity of pain complaints and interference 
with daily functioning disproportionate to the physical 
evidence, excessive use of denial and repression, strong 
needs to be taken care of by others, and often taking on a 
"sick role" in order to maintain some semblance of self 
respect while getting their passive dependency needs met.  
The examiner indicated that while the psychological test 
results did not support a diagnosis of malingering, some 
conscious manipulation might be involved, and noted a number 
of issues of concern, including the discrepancies between the 
veteran's statements and the service records as to how he 
sustained his ankle injuries, his past claim that his ankle 
problems caused sexual dysfunction as compared to his 
statement on current evaluation that such occurred following 
his gallbladder surgery, and the field examination report 
showing that the veteran was seen walking with the assistance 
of a cane and leg brace during the period that he claimed to 
be incapable of ambulation.  The examiner noted that, 
notwithstanding the psychological test results, the cited 
discrepancies raised the possibility that malingering, or 
conscious exaggeration, was present.  The Axis I diagnoses 
were: History of conversion disorder; rule out pain disorder 
associated with both psychological factors in a general 
medical condition, chronic type; Axis II: Personality 
disorder, not otherwise specified, with passive-aggressive 
and dependent features. 

While the above-cited report discussed the veteran's prior 
diagnoses of conversion reaction, indicated the psychological 
testing did not reveal a conversion reaction profile in the 
veteran, and stated that a somatoform disorder with physical 
and psychological features might more clearly reflect the 
current clinical picture, the Board notes that somatization 
disorder, pain disorder, undifferentiated somatoform 
disorder, conversion disorder, and hypochondriasis (DC 9421-
9425) are each considered somatoform disorders and are 
evaluated under the same General Rating Formula for Mental 
Disorders.  38 C.F.R. Part 4, § 4.130 (2001).

On VA psychiatric examination of the veteran in February 
1997, mental status examination disclosed a somewhat 
depressed mood, subjective claims of occasional suicidal 
ideation, fair judgment and insight, and "patchy" memory 
for recent and remote events.  The Axis I diagnoses were: 
History of conversion reaction due to traumatic arthritis of 
both ankles; rule out somatoform disorder; Axis II diagnosis 
was passive-aggressive personality disorder; Axis IV 
identified psychosocial stressors as no gainful employment 
and inability to walk due to traumatic arthritis of both 
ankles, including reference to a gunshot wound; and an Axis V 
GAF Score of 50, indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  

However, the Board notes that the veteran's mental status 
examination also disclosed that he was alert and well-
oriented, with relevant and coherent speech, an appropriate 
affect, average intellectual function, the ability to 
remember some past U.S. presidents and manage benefits in his 
best interests, and that he denied delusions or 
hallucinations.  Although the psychiatric examiner recounted 
the veteran's statement he served as a rifleman during the 
Ardennes and [Rhineland] Campaigns; that he sustained a 
bullet wound of the right ankle while serving in France; and 
that he sustained a bullet wound of the left ankle five 
months later while serving in Germany, those clear factual 
misrepresentations were summarized as merely "some 
discrepancy" or "inconsistency" in his history.  The only 
reference to his social adaptability consisted of the one-
word description, "separated", and the psychiatric examiner 
failed to note evidence in the claims folders that the 
veteran's claimed separation from his wife of 12 years was 
prompted by secondary gain, and is nowhere shown to reflect 
actual estrangement.  The examiner further failed to address 
the inconsistencies in the veteran's claims on interview that 
he had no guns and did not go out, while subsequently stating 
that he had some guns that he used for deer hunting and that 
he used an electric chair to go deer hunting.  Although it 
was noted that psychological testing had been accomplished, 
the psychiatric examination report made no mention of the 
test results.  While the Board does not reject the above-
cited VA psychiatric examination, it finds that the 
conclusions as to the degree of social and occupational 
impairment are not supported by the findings recorded on 
mental status examination, and that such is worthy of 
considerably lesser probative weight than the preceding 
psychological evaluation because of the matters noted in this 
discussion. 

In addition, the Board notes that the RO has already 
conducted a VA field examination to determine whether the 
veteran is actually incapable of ambulation, and found that 
he was not incapable.  The Board's remand order of November 
1996 informed the veteran that such field examination had 
taken place.  In view of the foregoing, the Board is of the 
opinion that further examination of that nature is unlikely 
to produce a valid result, and that the current medical 
evidence of record is adequate to resolve the issue on 
appeal.  

The Board finds that in the instant appeal, two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity.  In such cases, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to present the 
major degree of disability.  See  38 C.F.R. Part 4, § 4.132 
(in effect prior to November 7, 1996).  Similarly, on and 
after November 7, 1996, when a disability has been diagnosed 
both as a physical condition and as a mental disorder, as in 
this case, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. Part 4, 
§ 4.126(d) (2001).  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. Part 4, 
§ 4.14 (2001).  In this case the medical evidence of record 
shows that the major degree of disability, and the dominant 
aspect of the veteran's service-connected conversion disorder 
relating to the organic disability of traumatic arthritis of 
both ankles, is caused by his psychoneurotic disorder, 
diagnosed as conversion reaction, rather than the lesser 
disability stemming from his traumatic arthritis of both 
ankles.  

The Board further finds that the veteran's symptomatology 
referable to conversion reaction relating to traumatic 
arthritis of both ankle joints consists chiefly of subjective 
complaints of bilateral ankle pain and unattributed 
"falling", with X-ray evidence of no more than moderate and 
non-progressing arthritic changes, no compensable limitation 
of ankle motion, bilaterally, and no credible or demonstrated 
evidence of significant functional loss due to pain or 
weakness, fatigability, incoordination or pain on movement of 
a joint under the provisions of  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (2001).  

To the same point, the most recent VA psychiatric 
examinations and psychological testing and evaluation 
disclosed none of the clinical findings required for a rating 
in excess of 50 percent for a conversion disorder relating to 
traumatic arthritis of both ankles under the criteria in 
effect prior to and on and after November 7, 1996.  In 
particular, that evidence does not show that the veteran is 
unable to establish and maintain effective relationships with 
people, that he manifests overt psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, results in 
virtual isolation in the community, or borders on gross 
repudiation of reality.  Further, the evidence does not show 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy result in profound 
retreat from mature behavior, or that the claimant is 
demonstrably unable to obtain or retain employment solely due 
to his service-connected psychiatric disability.  See  
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9402 (in effect 
prior to November 7, 1996).  The record shows that the 
veteran's conversion disorder causes him to remain in a 
wheelchair, a condition or circumstance which does alone not 
render him unable to gain employment.  While other, 
nonservice-connected disabilities may or may not render the 
veteran unable to work (e.g., history of myocardial 
infarctions, heart condition with pacemaker, gall bladder 
problems, back and knee disabilities), there is no competent 
medical evidence which establishes that his regular use of a 
wheelchair or belief that he would fall if standing keeps him 
from doing so.

Moreover, based upon the current record, the Board is unable 
to identify significantly disabling deficiencies in the 
veteran's family relations, judgment, thinking, or mood; 
evidence of illogical, obscure, or irrelevant speech; panic 
or depression affecting the ability to function; impaired 
impulse control or spatial disorientation; gross impairment 
in thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
occupation, or own name.  See  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9424 (effective on and after November 7, 
1996).  

To the contrary, neglect of personal appearance and hygiene, 
actual difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships 
with people was not demonstrated in the veteran on his most 
recent psychiatric and psychological examinations.  Instead, 
those examinations disclosed that the veteran was alert, 
cooperative, and well-oriented, with relevant and coherent 
speech and no evidence of confusion, an appropriate affect, 
average intellectual function, the ability to remember some 
past U.S. presidents and manage benefits in his best 
interests, and that he denied delusions or hallucinations.  
He has further testified or asserted that he got along well 
with his two children when they were living at home; that he 
gets along well with others, goes out and plays Bingo, rides 
around with his spouse, and spends time watching television, 
visiting with his stepson, and talking; that he goes deer 
hunting in his motorized wheelchair; and that he drove 
himself to all medical appointments and hearings prior to the 
recent onset of visual problems.  Based upon the foregoing, 
the Board is unable to conclude that the veteran's service-
connected conversion reaction relating to the organic 
disability of traumatic arthritis of both ankles is 
productive of social or occupational impairment sufficient to 
warrant a rating in excess of the currently assigned 50 
percent evaluation under the criteria for rating mental 
disorders in effect prior to and on and after November 7, 
1996.  

The Board further finds that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture such as to warrant an extraschedular rating.  See 
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992);  see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
The Board finds that the evidence does not show that the 
veteran's service-connected disability causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
anything exceptional or unusual about the veteran's service-
connected conversion reaction relating to the organic 
disability of traumatic arthritis of both ankles which is not 
contemplated in the specific criteria set forth in VA's 
Schedule for Rating Disabilities.  Accordingly, the Board 
finds that the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) is not warranted. 

Further, the record does not establish that he is unable to 
obtain employment solely as a result of his service-connected 
conversion reaction relating to the organic disability of 
traumatic arthritis of both ankles, as provided by  38 C.F.R. 
Part 4, § 4.16(b), or that vocational rehabilitation is 
infeasible.  Accordingly, the Board will not address the 
issue of benefit entitlement under the provisions of  
38 C.F.R. Part 4, § 4.16(b) (2001).  


ORDER

A rating in excess of 50 percent for a conversion reaction 
relating to the organic disability of traumatic arthritis of 
both ankles is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

